Detailed Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to in response to the RCE filed 12/10/2021. Claims 9 and 15-21 are canceled.  Claim 8 is amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Rebecca Goodrich 1/21/2021.

The CLAIMS have been amended as follows: 

8.	(Currently Amended) A portable fuel preservation system, comprising: 
a switch box for opening and closing a metering valve, a first solenoid valve, and a second solenoid valve of an integrated fuel pump and control of a gas turbine engine, the switch box including:
, the mating connector comprising a first pin and a second pin; and
	a circuit electrically coupled to the mating connector, the circuit comprising a power supply electrically coupled to [[a]] the first pin of the mating connector and electrically isolated from the second pin of the mating connector, wherein the first pin of the mating connector is configured to engage a third pin of the pin interface, and third pin [[is]] being electrically connected to the metering valve of the integrated fuel pump, and wherein the second pin is configured to engage a fourth pin of the pin interface, the fourth pin being electrically coupled to the first solenoid valve, and wherein the circuit is configured to generate a current that opens the metering valve of the integrated fuel pump and control, the first solenoid valve of the integrated fuel pump and control, and the second solenoid valve of the integrated fuel pump and control at the same time; and
a driver configured to inject preservation fluid into the integrated fuel pump and control;
wherein the integrated fuel pump and control is configured to receive commands from an electronic engine controller, and wherein the electronic engine controller and the switch box can be  coupled to the integrated fuel pump and control at the same time.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Girard 2016/0349762.
Regarding claims 1 and 8, the prior art neither teaches nor renders obvious a switch box for opening and closing a metering valve and a first solenoid valve of an integrated fuel pump and control comprising: a mating connector configured to engage a pin interface of the integrated fuel pump and control, the mating connector comprising a first pin and a second pin; and a circuit electrically coupled to the mating connector, the circuit comprising a power supply electrically coupled to the first pin of the mating connector and electrically isolated from the second pin of the mating connector, wherein the first pin of the mating connector is configured to engage a third pin of the pin interface, and the third pin being electrically connected to the metering valve of the integrated fuel pump, and wherein the second pin is configured to engage a fourth pin of the pin interface, the fourth pin being electrically coupled to the first solenoid valve, wherein the circuit is configured to generate a current that opens the metering valve of the integrated fuel pump and control, the first solenoid valve of the integrated fuel pump and control, and the second solenoid valve of the integrated fuel pump and control at the same time in combination with the other limitations of the claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741